51 F.3d 270
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy M. WILLIAMS, Plaintiff-Appellant,v.Donald RICE, Secretary of the Air Force, Defendant-Appellee,andDwight O. LANKFORD, United States Air Force;  Gertrude Ivey,United States Air Force, Defendants.
No. 94-1805.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 7, 1995.Decided:  March 29, 1995.

Dorothy M. Williams, Appellant Pro Se.  Eileen Coffey Moore, Office of the United States Attorney, Raleigh, NC, for Appellee.
Before HALL, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Appellees Lankford and Ivey's motion to dismiss, granting Appellee Rice's motions to dismiss and for summary judgment, and dismissing Appellant's complaint brought under Title VII of the Civil Rights Act of 1964.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Williams v. Rice, No. CA-92-650-5-BR (E.D.N.C. May 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We affirm on the district court's reasoning regarding Lankford and Ivey, and based on the Appellant's failure to comply with discovery orders.  See Fed.R.Civ.P. 41(b);  42 U.S.C.A. Sec. 2000e16(c) (West 1994).  We need not determine whether summary judgment on the merits as to Rice was warranted